Hudson, J.,
dissenting. I cannot concur in the majority opinion of this court, and desire to express briefly the grounds of my dissent. This is what is known as a farm contract, in which defendant Powers agreed to cultivate the land therein described for a share of the crops, to be divided at the end of *66the season, and it provides that “until division, the title and possession of all hay, grain, crops and produce raised and grown, and produce on said premises, should be and remain in the party of the second part; and in consideration of the performance on the part of the party of the first part, the party of the second part agreed that, upon reasonable request thereafter made, to give and deliver on said farm the one-half of all grain and vegetables so raised upon said farm during the season to the party of the first part. The party of the first part also agrees that two and one-half bushels of wheat for every acre of the above described land that remains unplowed shall be held by the second party as security for the plowing back of the land as heretofore agreed.” The jury found, by their special verdict, that Powers failed to plow back 128 acres, and that there was a division of the grain by consent of plaintiff, which was approved after it was made, and that Powers delivered to defendants Bush & Corwin 1,036 2.' -100 bushels of wheat at 85 cents a bushel. The claim of plaintiff is for the conversion of 320 bushels, which he was entitled to hold as security for the plowing back.
The majority opinion of the court seems to assume that because there was a division of the grain, that constituted a delivery of one-half to the defendant Powers, and thereby the plaintiff w aived his right to hold back two and one-half bushels for each acre, which Powers failed to plow. By the terms of the contract, the title to any part of the wheat did not pass to the defendant Powers, and he did not have possession any more than a farm hand would have possession of the property of his employer. It does not appear that he made any request for a delivery of any portion of the grain, without which he could not have a delivery. This latter clause was a qualification of that by which he was to have one half of the grain on division. In any view that can be taken of this contract, it must appear that the 320 bushels of wheat taken by the defendant Powrers. and delivered to the defendants Bush & Corwin, and by them sold, was a conversion to that extent of the plaintiff’s property, Powers having no right even to the possession of it, I think the judgment should be affirmed.